                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

XAVIER MCGAULEY,                 :
                                 :
           Petitioner,           :
      VS.                        :
                                 :                NO. 5:18-CV-00173-MTT-MSH
WARDEN MURRAY TATUM,             :
                                 :
           Respondent.           :
________________________________ :

                                          ORDER

       Pro se Petitioner Xavier McGauley has filed a document that was construed as a

petition for writ of habeas corpus (ECF No. 1). On June 19, 2018, Petitioner was ordered

to recast his Petition on the Court’s standard form. Petitioner was also instructed to either

pay the $5.00 filing fee or file a motion for leave to proceed in forma pauperis. Petitioner

was given twenty-one days from the date of the order to comply, and he was warned that

failure to fully and timely comply with the Court’s orders and instructions could result in

the dismissal of his application for federal habeas relief. Order, June 19, 2018, ECF No. 3.

       Petitioner subsequently filed a document with the Court that was docketed both as a

response to the Court’s June 19, 2018 Order and also as a motion to withdraw that petition.

In that document, Petitioner stated that he “still seek[s] to pursue this but just not at this

current time” as he is “still gathering critical information and other materials needed[.]”

Mot. Withdraw Pet. 1, ECF No. 4. Petitioner also stated that he did not want his petition

“to be disregarded” since he responded to the Court’s previous order within the allotted

twenty-one days. Id. Because it was unclear whether Petitioner intended to proceed with
this case, the Magistrate Judge ordered Petitioner to respond and either confirm his intent

to dismiss his Petition or comply with the Court’s previous orders by recasting his Petition

and paying the filing fee or moving to proceed in forma pauperis. Petitioner was given an

additional fourteen (14) days to comply, and he was again warned that the failure to fully

and timely comply could result in the dismissal of his Petition. Order, Jul. 10, 2018, ECF

No. 5.

         The time for compliance passed without a response from Petitioner. Petitioner was

thus ordered to respond and show cause why his Petition should not be dismissed for

failure to comply with the Court’s orders and instructions.          Petitioner was given

twenty-one (21) days to comply, and he was again warned that failure to fully and timely

comply would result in dismissal of this case. Order, Sept. 6, 2018, ECF No. 6.

         The time for compliance has again passed without a response from Petitioner.

Petitioner’s failure to fully and timely comply with the Court’s orders and instructions is

grounds for dismissal of his case. See Fed. R. Civ. P. 41; see also Slack v. McDaniel, 529

U.S. 473, 489 (2000) (noting that the failure to comply with a court order is grounds for

dismissal in a habeas case). Petitioner’s petition shall therefore be DISMISSED without

prejudice, and his pending motion (ECF No. 4) may be terminated as moot.

         Petitioner also has no absolute entitlement to appeal this dismissal. Before he may

appeal, the district court must first issue a certificate of appealability (“COA”). See 28

U.S.C. § 2253(c)(1); 28 U.S.C. § 2254, Rule 11(a); see also Reedman v. Thomas, 305 F.

App’x 544, 545 (11th Cir. 2008) (per curiam) (granting COA on issue of whether habeas
                                              2
petition was properly dismissed for failure to comply with court order). When, as here,

“the district court denies a habeas petition on procedural grounds without reaching the

prisoner's underlying constitutional claim,” a COA will not be issued unless the prisoner

can show, at least, “that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack, 529 U.S.

at 478. Reasonable jurists could not find that a dismissal of the instant action for

Petitioner’s repeated failure to comply with the Court’s orders was debatable or wrong.

See Knox v. Morgan, 457 F. App’x 777, 779 (10th Cir. 2012) (denying COA where district

court dismissed habeas petition without prejudice for failing to comply with court orders).

Petitioner is accordingly DENIED a COA. See Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000) (per curiam) (approving denial of COA before movant filed a notice of

appeal).

                             SO ORDERED, this 18th day of October, 2018.


                             s/Marc T. Treadwell
                             MARC T. TREADWELL
                             UNITED STATES DISTRICT JUDGE




                                              3
